TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 26, 2016



                                      NO. 03-14-00375-CV


                               Auspro Enterprises, LP, Appellant

                                                 v.

                        Texas Department of Transportation, Appellee




          APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
         REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on March 17, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. Therefore, the Court reverses the district court’s judgment and

renders judgment severing Subchapters B and C from the Texas Highway Beautification Act as

unconstitutional content-based restrictions on speech. The appellee shall pay all costs relating to

this appeal, both in this Court and the court below.